Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3903 Filed 01/27/21 Page 1 of 60




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 BOS GMBH & CO. KG, et al.
                                                 4:17-CV-10461-TGB

                   Plaintiff,                OPINION AND ORDER
                                            GRANTING MACAUTO’S
       vs.                                  MOTION FOR SUMMARY
                                            JUDGMENT (ECF NO. 62)
 MACAUTO USA, INC., et al.,                  AND DENYING BOS’S
                                            MOTION FOR SUMMARY
                   Defendants.              JUDGMENT (ECF NO. 60)


      This is a patent infringement case in which Plaintiffs BOS GmbH

& Co. KG and BOS Automotive Products, Inc. (collectively, “Plaintiff BOS”

or “BOS”) allege that Defendants Macauto USA, Inc. and Macauto
Industrial Co., Ltd. (collectively, “Macauto”) have infringed upon U.S.

Patent No. 7,188,659, entitled “Injection-Molded Plastic Guide Rail” (the

“’659 Patent”).

      This matter is before the Court on the parties’ cross-motions for

summary judgment regarding infringement and validity of the ’659

Patent. See ECF Nos. 60, 62. The Court held oral argument on October

21, 2020. ECF No. 79.




                                      1
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3904 Filed 01/27/21 Page 2 of 60




      For the reasons stated in this opinion and order the Court finds that
the asserted claims of the ’659 Patent are invalid.1 Accordingly, the Court

will GRANT Macauto’s motion for summary judgment. BOS’s motion for

summary judgment will be DENIED. Because the finding of invalidity

makes the question of infringement moot, this case shall be dismissed

with prejudice.

                            I.   BACKGROUND
           A. Procedural background

      The United States Patent and Trademark Office (“USPTO”) issued

the ’659 Patent on March 13, 2007 to Plaintiff BOS. The ’659 Patent is
directed to a moveable window shade for motor vehicles. The window

shade includes injection-molded plastic guide rails that have undercut

guide grooves. The guide rails are easier and less costly to manufacture
than previous guide rails because they can be formed with injection-

molding tools that do not require a complex mold with movable cores to

form the undercut guide grooves. Pls.’ Br. Ex. A, ECF No. 60-1 (’659

Patent).

      On February 13, 2017, BOS filed this patent infringement case

against Macauto, alleging that Macauto’s retractable rear window shade

product infringes the ’659 Patent (the “Accused Product”). ECF No. 1. On

January 4, 2018, Macauto answered, alleging that the ’659 Patent is


1
 The finding on invalidity is dispositive of the case, but the Court
provides its reasoning regarding infringement infra Section III(B).

                                      2
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3905 Filed 01/27/21 Page 3 of 60




invalid, and denying that the Accused Product infringes the ’659 Patent.
ECF No. 22.

      On October 18, 2019, the Court issued an Opinion and Order

construing the disputed claim terms within the ’659 Patent that are

material to the infringement and validity issues in this case, pursuant to

Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996). ECF No.

43.
         B. The ’659 patent
      The ’659 Patent describes a guide rail (16) that has an undercut

guide groove (27). In a first embodiment, shown in Figure 3, reproduced

below, the guide rail (16) has an outer part (41) that defines the undercut
guide groove (27). In a second embodiment, shown in Figures 4 and 5,

reproduced below, the guide rail (16) has first and second parts (63, 64)

that are interconnectable to define the undercut guide groove (27).




Figures 3, 4, and 5 from the ‘659 Patent


                                      3
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3906 Filed 01/27/21 Page 4 of 60




      As shown with additional reference to Figures 1 and 2, reproduced
below, two of the guide rails (16) are used in a moveable window shade

(14) for motor vehicles. In addition to the guide rails (16), the window

shade (14) has a strip-shaped shade (15). The undercut guide grooves (27)

are used to mount the strip-shaped shade (15) for movement between the

guide rails (16). The undercut guide grooves (27) have slots (28) through

which the undercut guide grooves (27) open outwardly in the direction of

the strip-shaped shade (15). The strip-shaped shade (15) is mounted

using guides (23, 24) that have neck parts (25) through the slots (28), and

guide members (26) received in the undercut guide grooves (27).
Relatedly, the undercut guide grooves (27) have narrower rectangular

sections (44) that correspond to the slots (28), and wider circular sections

(43) whose diameters are adapted to the diameters of the guide members

(26). In addition to guiding the guide members (26), the undercut guide

grooves (27) prevent the release of the guide members (26) from the

undercut guide grooves (27).




Figures 1 and 2 from the ‘659 Patent

                                      4
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3907 Filed 01/27/21 Page 5 of 60




      Each guide rail (16) is an injection-molded plastic part. Despite the
undercut guide groove (27), each guide rail (16) can be formed with

injection-molding tools that do not require a complex mold with movable

cores to form the undercut guide groove (27). In the first embodiment, the

outer part (41) of the guide rail (16) is elastically deformable. Accordingly,

the outer part (41) can be removed from a mold core that produces the

circular section (43) and the rectangular section (44). Specifically, the

outer part (41) can be widened enough for the mold core to slide through

the slot (28), and subsequently spring back into shape. In the second

embodiment, the first and second parts (63, 64) of the guide rail (16) are
essentially free of undercuts.

      With respect to the second embodiment (shown in Figures 4 and 5,

supra), according to the claims, the first and second parts (63, 64) of the

guide rail (16) have “grooves” that define the undercut guide groove (27).

However, the specification of the ’659 Patent does not use “grooves” to

describe how the undercut guide groove (27) is defined. Instead, in the

“Detailed Description of the Preferred Embodiments” section, the ’659

Patent describes that the first and second parts (63, 64) of the guide rail

(16) have limbs (66, 69), and that to form the undercut guide groove (27),

the limbs (66, 69) have supplementary outside contours related to the

circular section (43) and the rectangular section (44). See ’659 Patent at

6:28-51, ECF No. 60-1, PageID.1421. As shown in BOS’s annotated
Figure 4 (see Pls.’ Br., ECF No. 60, PageID.1386), reproduced below, both


                                      5
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3908 Filed 01/27/21 Page 6 of 60




BOS and Macauto point to the supplementary outside contours of the
limbs (66, 69) as corresponding to the claimed “grooves” of the first and

second parts (63, 64) that define the undercut guide groove (27).




BOS’s annotated Figure 4 from the ‘659 Patent
      In the second embodiment of the guide rail (16), one limb (66) has

a web (68), and the other limb (69) has a groove (71) that accommodates

the web (68). As shown in Macauto’s 3-D rendering of Figures 5 and 6
(see Defs.’ Claim Construction Br., ECF No. 37, PageID.573), reproduced

below, the web (68) has spaced apart tabs (72), and the groove (71) has

openings (73). The tabs (72) are inserted into the openings (73) to hold

the first and second parts (63, 64) in the correct position in the

longitudinal direction of the guide rail (16). Moreover, the tabs (72) have



                                      6
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3909 Filed 01/27/21 Page 7 of 60




ribs (74), and the walls of the openings (73) are welded or bonded to the
ribs (74).




Macauto’s 3-D rendering of Figures 5 and 6 from the ‘659 Patent

      The ’659 Patent has forty-three claims, including independent

claims 1, 22, 33, 37, and 43. Independent claims 1, 33, and 43 (and

dependent claims 2-21 and 34-36) are drawn to the first embodiment of

the guide rail (16) (supra Figure 3). Claims 1-21 are drawn to one guide

rail (16) by itself, and claims 33-36 and 43 are drawn to the combination

of at least one guide rail (16) with the strip-shaped shade (15) and other

elements of the window shade (14). Independent claims 22 and 37 (and

dependent claims 23-32 and 38-42) are drawn to the second embodiment

of the guide rail (16) (supra Figures 4 and 5). Claims 22-32 are drawn to

one guide rail (16) by itself, and claims 33-36 and 43 are drawn to the
combination of at least one guide rail (16) with the strip-shaped shade


                                      7
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3910 Filed 01/27/21 Page 8 of 60




(15) and other elements of the window shade (14). See ’659 Patent at 8:5-
12:16; ECF No. 60-1, PageID.1422-24.

         C. BOS’s infringement allegations

      BOS alleges that Macauto infringes claims 22-24, 29, 32, 37, 38, and

42 of the ’659 Patent. The asserted claims are drawn to the second

embodiment of the guide rail (16) (supra Figures 4 and 5). The asserted

claims are reproduced below with reformatting to include each clause in

its own paragraph, and with the claim elements numbered in brackets

for later reference:

                  22. [22a] A guide rail arrangement (16) for
            window shades (14) in motor vehicles comprising
                  [22b] an first part (63) in the form of an
            elongated molded part, said first part (63)
            including a first connecting portion (68) and an
            elongated section formed with a groove that is
            essentially free of undercuts and extends
            continuously over at least a part of the length of
            the guide rail arrangement,
                  [22c] a second part (64) in the form of an
            elongated molded part, said second part (64)
            having a second connecting portion (71) and an
            elongated section formed with a groove that is
            essentially free of undercuts and extends
            continuously over at least a part of the length of
            said guide rail arrangement (16); and
                  [22d] said connecting parts (68, 71) of said
            first and second parts (63, 64) being
            interconnectable to position and retain the first
            and second parts (63, 64) relative to one another




                                      8
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3911 Filed 01/27/21 Page 9 of 60




                 [22e] with said grooves of said first and
            second parts (63, 64) defining an undercut guide
            groove (27).

                  23. The guide rail arrangement of claim 22
            in which one of said first and second connecting
            portions (68, 71) is in the form of a web.

                  24. The guide rail arrangement of claim 23
            in which one of said first and second connecting
            portions (68, 71) includes a groove.

                                *     *     *

                  29. The guide rail arrangement of claim 24
            in which one of said first and second parts is made
            of a thermoplastic material.

                                *     *     *

                  32. The guide rail arrangement of claim 22
            in which one of said first and second parts (63, 64)
            forms an integral component of a section of an
            inside lining (6) of a motor vehicle.

                                *     *     *

                  37. [37a] A window shade (14) for motor
            vehicles comprising [37b] a rotatably supported
            window shade shaft (19), [37c] a strip-shaped
            shade (15) having one edge fixed to said window
            shade shaft (19), [37d] a guide (23, 24) connected
            to an edge (22) of the window shade strip (15)
            distant from said window shade shaft (19),
                  [37e] at least one guide rail (16) for receiving
            and guiding one end of said window shade guide
            (23, 24) for relative movement, said guide rail (16)
            including


                                      9
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3912 Filed 01/27/21 Page 10 of 60




                   [37f] a first part (63) in the form of an
             elongated molded part having a first connecting
             portion (68) and an elongated section formed with
             a groove that is essentially free of undercuts and
             extends continuously over at least a part of the
             length of said guide rail arrangement,
                   [37g] a second part (64) in the form of an
             elongated molded part that includes a second
             connecting portion (71) and an elongated section
             formed with a groove that is essentially free of
             undercuts and extends continuously over at least
             a part of the length of the guide rail arrangement,
             and
                   [37h] said connecting portions (68, 71) of said
             first and second parts (63, 64) being
             interconnectable to hold the longitudinal sections
             of the first and second parts (63, 64) together
                   [37i] such that the grooves therein forming a
             guide groove (27) for said window shade guide (23,
             24).

                   38. The guide rail arrangement of claim 37
             in which one of said first and second connecting
             portions (68, 71) is in the form of a web, and in
             which one of said first and second connecting
             portions (68, 71) includes a groove.

                                 *    *     *

                   42. The guide rail arrangement of claim 37
             in which one of said first and second parts (63, 64)
             forms an integral component of a section of an
             inside lining (6) of a motor vehicle.


 ’659 Patent at 9:17-11:16, ECF No. 60-1, PageID.1423-24 (bracketed

 numbering added).



                                      10
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3913 Filed 01/27/21 Page 11 of 60




                      II.   STANDARD OF REVIEW
       “Summary judgment is as available in patent cases as in other

 areas of litigation.” Cont’l Can Co. USA, Inc. v. Monsanto Co., 948 F.2d

 1264, 1265 (Fed. Cir. 1991).
       Under Rule 56, summary judgment is proper when there is “no

 genuine dispute as to any material fact,” and the moving party is entitled

 to judgment as a matter of law. Fed. R. Civ. P. 56(a). “In deciding a motion

 for summary judgment, the court must view the evidence in the light

 most favorable to the non-moving party, drawing all reasonable

 inferences in that party’s favor.” Sagan v. United States, 342 F.3d 493,

 497 (6th Cir. 2003). “Where the moving party has carried its burden of

 showing that the pleadings, depositions, answers to interrogatories,

 admissions and affidavits in the record, construed favorably to the non-
 moving party, do not raise a genuine issue of material fact for trial, entry

 of summary judgment is appropriate.” Gutierrez v. Lynch, 826 F.2d 1534,

 1536 (6th Cir. 1987) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322
 (1986)).

       The court does not weigh the evidence to determine the truth of the

 matter, but rather, to determine if the evidence produced creates a
 genuine issue for trial. Sagan, 342 F.3d at 497 (quoting Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). The moving party

 discharges its burden by “‘showing’—that is, pointing out to the district

 court—that there is an absence of evidence to support the nonmoving


                                      11
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3914 Filed 01/27/21 Page 12 of 60




 party’s case.” Horton v. Potter, 369 F.3d 906, 909 (6th Cir. 2004) (citing
 Celotex, 477 U.S. at 325). The burden then shifts to the nonmoving party,

 who “must do more than simply show that there is some metaphysical

 doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 586 (1986). The non-moving party must put

 forth enough evidence to show that there exists “a genuine issue for trial.”

 Horton, 369 F.3d at 909 (citing Matsushita, 475 U.S. at 587). Summary

 judgment is not appropriate when “the evidence presents a sufficient

 disagreement to require submission to a jury . . . .” Anderson, 477 U.S. at

 251-52.
       The existence of a factual dispute alone does not, however, defeat a

 properly supported motion for summary judgment—the disputed factual

 issue must be material. “The judge’s inquiry, therefore, unavoidably asks

 whether reasonable jurors could find . . . that the plaintiff is entitled to a

 verdict—‘whether there is [evidence] upon which a jury can properly

 proceed to find a verdict for the party producing it, upon whom the onus

 of proof is imposed.’” Id. at 252 (alteration in original) (citation omitted).

 A fact is “material” for purposes of summary judgment when proof of that

 fact would establish or refute an essential element of the claim or a

 defense advanced by either party. Kendall v. Hoover Co., 751 F.2d 171,

 174 (6th Cir. 1984) (citation omitted).




                                      12
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3915 Filed 01/27/21 Page 13 of 60




                           III.   DISCUSSION
    A. Validity analysis

       As set forth above, BOS alleges that Macauto infringes claims 22-

 24, 29, 32, 37, 38, and 42 of the ’659 Patent. As affirmative defenses to

 BOS’s infringement allegations, Macauto alleges the asserted claims are

 invalid under 35 U.S.C. §§ 101, 102, 103, and 112. See Defs.’ Answer, ECF

 No. 22, PageID.235. In cross-motions for summary judgment, Defendant

 Macauto moves for summary judgment that the asserted claims are

 invalid under § 103, while Plaintiff BOS moves for summary judgment

 that the asserted claims are not invalid under §§ 101, 102, 103, and 112.
       A patent enjoys a statutory presumption of validity, and the party

 asserting invalidity must prove invalidity by clear and convincing

 evidence. 35 U.S.C. § 282(a); Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S.

 91, 95 (2011).
        i.   Invalidity under §§ 101, 102, and 112
       With respect to §§ 101, 102, and 112, BOS argues that Macauto has

 not come forward with clear and convincing evidence to support its

 affirmative defenses of invalidity, and Macauto does not dispute BOS’s

 argument. See Pls.’ Br., ECF No. 60, PageID.1403-06 (BOS addressing §§

 101, 102, 103, and 112); Defs.’ Resp., ECF No. 71, PageID.2984-90

 (Macauto only addressing § 103). At oral argument, Macauto indicated

 that it is not pursuing invalidity under these sections, so the Court will

 only address invalidity under § 103.


                                      13
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3916 Filed 01/27/21 Page 14 of 60




       ii.   Invalidity under § 103
       Section 103 outlines the affirmative defense of “obviousness.” A

 patent is invalid as obvious “if the differences between the subject matter

 sought to be patented and the prior art are such that the subject matter

 as a whole would have been obvious at the time the invention was made

 to a person having ordinary skill in the art to which said subject matter

 pertains.” 35 U.S.C. § 103(a). Obviousness is a legal question based on
 underlying factual findings. Graham v. John Deere Co., 383 U.S. 1, 17

 (1966). The relevant factual findings include (1) the scope and content of

 the prior art, (2) the differences between the prior art and the claims, (3)
 the level of ordinary skill in the art, and (4) any relevant secondary

 considerations. Id. at 17-18. Summary judgment of obviousness is

 appropriate if the relevant factual findings under the Graham factors
 “are not in material dispute, and the obviousness of the claim is apparent

 in light of these factors.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 427

 (2007).
             1.    The parties’ positions on Macauto’s obviousness
                   argument
       Macauto argues that the asserted claims are obvious in light of four

 prior art references: BOS’s own prior patent reference directed to one-
 part injection-molded plastic window shade guide rails (“Schlecht”), a

 textbook that recommends two-part designs for molded plastic products

 to avoid undercuts (“Beck”), and two prior patent references directed to

 two-part    injection-molded    plastic   curtain   rails   (“Nagano”   and

                                      14
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3917 Filed 01/27/21 Page 15 of 60




 “Gastmann”). See Defs.’ Br. Ex. E, ECF No. 62-5 (U.S. Pat. Appl. Publ’n
 No. 2002/0074824 A1 to Schlecht et al.); Ex. P, ECF No. 62-16 (Ronald D.

 Beck, PLASTIC PRODUCT DESIGN, Van Nostrand Reinhold Co., 2nd ed.

 1970); Ex. O, ECF No. 62-15 (certified translation of Japanese Pat. No.
 6-61293 B2 to Nagano); Ex. Q, ECF No. 62-17 (certified translation of

 European Pat. Appl. Publ’n No. 0 948 922 A2 to Gastmann). As to the

 independent claims, with respect to the window shade (14), Macauto

 argues that Schlecht applies to claim elements [37a]-[37d]. With respect

 to the guide rail (16), Macauto argues that Schlecht applies to claim

 elements [22a] and [37e], that Nagano applies to claim elements [22b],

 [22c], [37f], and [37g], that Beck and Nagano apply to claim elements

 [22d] and [37h], and that Nagano applies to claim elements [22e] and

 [37i]. As to the dependent claims, Macauto argues that Gastmann applies
 to claims 23, 24, and 38, that Nagano applies to claim 29, and that

 Schlecht applies to claims 32 and 42. Defs.’ Br., ECF No. 62,

 PageID.1658-60.

       Macauto does not offer any expert report on obviousness. See ECF

 No. 55 (Order Den. Defs.’ Mot. to Amend Scheduling Order for Disclosure

 of Invalidity Expert Report). However, Macauto points out that in

 matters involving foreign family members of the ’659 Patent, it has

 secured foreign decisions that invalidate foreign counterparts of the

 asserted claims in light of the prior art references. See Defs.’ Br. Ex. I,

 ECF No. 62-9 (certified translation of Chinese Pat. No. 101172457 B); Ex.


                                      15
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3918 Filed 01/27/21 Page 16 of 60




 G, ECF No. 62-7 (certified translation of decision of the China National
 Intellectual Property Administration (applying Nagano and Gastmann));

 Ex. L, ECF No. 62-12 (certified translation of German Pat. No. 103 62

 017 B4); Ex. H, ECF No. 62-8 (certified translation of decision of the

 German Federal Patent Court (applying Schlecht and Beck)). In

 connection with the foreign decisions, Macauto submits an affidavit from

 an employee, Mr. Hsiao, and points to a report from its expert witness on

 Macauto’s advice-of-counsel defense, Mr. Leone. See Defs.’ Br. Ex. M,

 ECF No. 62-13 (Hsiao Aff.); Ex. J, ECF No. 62-10 (Leone Report). Mr.

 Hsiao and Mr. Leone liken the ’659 Patent to its foreign family members,
 and based on the same use of reference numbers, liken the asserted

 claims to their foreign counterparts. Hsiao Aff., ECF No. 62-13,

 PageID.2212-13; Leone Report, ECF No. 62-10, PageID.1962-66. For

 each claim element of the asserted claims, Mr. Hsiao summarizes the

 applicable prior art reference, and quotes how the foreign decisions apply

 the prior art reference to the foreign counterparts of the asserted claims.

 Hsiao Aff., ECF No. 62-13, PageID.2213-39.

       BOS does not counter-argue that the asserted claims are

 nonobvious in light of the prior art references or point out any genuine

 disputes concerning the application of the prior art references to the

 asserted claims. Instead, relying on an “absence of evidence” theory

 under Celotex, BOS argues that Macauto does not support its affirmative
 defense of obviousness with clear and convincing evidence. Pls.’ Br., ECF


                                      16
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3919 Filed 01/27/21 Page 17 of 60




 No. 60, PageID.1403 (citing Celotex, 477 U.S. at 325). In particular, BOS
 argues that under the clear and convincing evidence standard, Macauto’s

 obviousness argument fails due to the lack of expert testimony (i.e.,

 testimony from a person of ordinary skill in the art) comparing the prior

 art references to the asserted claims. Id. at PageID.1403-04 (citing

 Creative Compounds, LLC v. Starmark Labs., 651 F.3d 1303, 1313 (Fed.

 Cir. 2011) (affirming summary judgment that a patent was not

 anticipated by a prior art reference previously considered by the USPTO

 during examination because the accused infringer “failed to provide any

 testimony from one skilled in the art identifying each claim element and
 explaining how each claim element is disclosed in the prior art

 reference”)).

       BOS also points out what it believes to be deficiencies in the

 evidence that is submitted. It argues that even if the asserted claims were

 identical to their foreign counterparts, the Court cannot defer to the

 foreign decisions. Pls.’ Resp., ECF No. 72, PageID.3694-95 (citing, inter

 alia, Medtronic, Inc. v. Daig Corp., 789 F.2d 903, 907-08 (Fed. Cir. 1986)

 (argument urging the Federal Circuit to adopt a German tribunal’s

 obviousness conclusion was “specious”)). With respect to Macauto’s

 submissions in connection with the foreign decisions, BOS argues that

 pursuant to Rule 56(c)(2), the Court should not consider Mr. Hsiao’s

 affidavit because his testimony is inadmissible. From a procedural
 standpoint, BOS points out that Mr. Hsiao was not identified either


                                      17
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3920 Filed 01/27/21 Page 18 of 60




 under Rule 26(a)(1)(A)(i) as someone likely to have discoverable
 information on obviousness, or under Rule 26(a)(2)(A) as an expert

 witness. Id., ECF No. 72, PageID.3676-77 (BOS’s Counterstatement of

 Material Facts) (citing Ex. A, ECF No. 72-2 (Defs.’ Rule 26 Initial

 Disclosures)). From a substantive standpoint, BOS points out that Mr.

 Hsiao is not a person of ordinary skill in the art. BOS argues that Mr.

 Hsiao’s testimony is therefore inadmissible under Rule 56(c)(4) because

 he is not competent to testify about the foreign family members of

 the ’659 Patent, the asserted claims, the prior art references, or the

 foreign decisions. Likewise, BOS argues that Mr. Hsiao’s testimony about
 the foreign decisions is inadmissible hearsay.

       BOS also argues that even with the benefit of Mr. Hsiao’s affidavit,

 Macauto’s obviousness argument fails for lack of clarity.2 Pls.’ Resp., ECF
 No. 72, PageID.3693 (citing Schumer v. Lab. Comput. Sys., Inc., 308 F.3d

 1304, 1315 (Fed. Cir. 2002) (“Evidence of invalidity must be clear as well

 as convincing.”)). In particular, BOS points out that in its written brief,
 as opposed to providing “claim charts or textual argument” comparing

 2
  The Court notes that as a threshold matter, BOS claims that “Macauto
 never even bothers to explain whether it is contending that the ’659
 Patent is invalid as anticipated or obvious, nor what specific references
 or combinations of references it is relying on.” See Pls.’ Resp., ECF No.
 72, PageID.3693. This is incorrect. In addition to submitting the prior
 art references as exhibits, in its written brief Macauto invokes § 103,
 quotes the Supreme Court’s Graham and KSR decisions, and for each
 claim element of the asserted claims, states which prior art reference
 applies. Defs.’ Br., ECF No. 62, PageID.1655-60.

                                      18
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3921 Filed 01/27/21 Page 19 of 60




 the prior art references to the asserted claims, Macauto reproduces the
 asserted claims, and, after each claim element, adds a general (i.e., non-

 pinpoint) footnote citation to the applicable prior art reference and the

 foreign decision that applies it. See Pls.’ Resp., ECF No. 72, PageID.3693

 (referring to Defs.’ Br., ECF No. 62, PageID.1658-60). BOS argues that

 Macauto therefore leaves it to the Court to determine how the prior art

 references compare to the asserted claims. Id. (citing Biotec Biologische

 Naturverpackungen GmbH & Co. KG v. Biocorp, Inc., 249 F.3d 1341,

 1353 (Fed. Cir. 2001) (rejecting the accused infringers’ argument that

 “the district court should have read the cited references and determined
 for itself whether they could invalidate the Biotec patents” because “[i]t

 is not the trial judge’s burden to search through lengthy technologic

 documents for possible evidence”)).

       Conceding that the Court cannot defer to the foreign decisions,

 Macauto argues that the purpose they serve is to provide the analysis for

 Macauto’s obviousness argument. Likewise, Macauto argues that the

 foreign decisions compensate for the lack of expert testimony comparing

 the prior art references to the asserted claims. In particular, Macauto

 argues that the foreign decisions make the prior art references and the

 motivation to combine them “easily understandable and capable of being

 done with ‘logic, judgment, and common sense, in lieu of expert

 testimony.’” Defs.’ Reply, ECF No. 73, PageID.3739 (quoting Wyers v.
 Master Lock Co., 616 F.3d 1231, 1239-40 (Fed. Cir. 2010)). As to Mr.


                                       19
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3922 Filed 01/27/21 Page 20 of 60




 Hsiao’s affidavit, Macauto argues that his testimony is fact testimony
 offered under F.R.E. 701 in the form of particularized knowledge incident

 to his employment, not opinion testimony offered under F.R.E. 702 in the

 form of analysis. In any event, Macauto resubmits Mr. Hsiao’s affidavit

 as an unattributed exhibit, titled “Invalidity Claim Reference For

 The ’659 Patent,” which the Court will deem attorney argument. See

 Defs.’ Reply Ex. 1, ECF No. 73-1 (Att’y Arg.). Like Mr. Hsiao, for each

 claim element of the asserted claims, Macauto summarizes the applicable

 prior art reference, and quotes how the foreign decisions apply the prior

 art reference to the foreign counterparts of the asserted claims. Id. at
 PageID.3746-90.
             2.    Obviousness analysis
        For the reasons set out in detail below, the Court finds that

 Macauto has supported its affirmative defense of obviousness with clear

 and convincing evidence that the asserted claims are obvious in light of

 Schlecht, Beck, Nagano, and Gastmann. Macauto is therefore entitled to

 summary judgment on its claim that the ‘659 patent is invalid under §

 103.
                   a.   The relevant factual findings and the
                        available evidence
        Before reaching the legal question of obviousness, the Court must

 make the relevant factual findings under the Graham factors. Here, the

 relevant factual findings concern the content of the prior art references



                                      20
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3923 Filed 01/27/21 Page 21 of 60




 and the differences between the prior art references and the asserted
 claims. As to the remainder of the Graham factors, a review of the written

 briefs reveals that the scope of the prior art and secondary considerations

 are not at issue. For instance, BOS does not dispute that Schlecht, Beck,

 Nagano, and Gastmann are relevant prior art references, and neither

 Macauto nor BOS addresses any secondary considerations. Moreover, the

 level of ordinary skill in the art is not genuinely disputed. In particular,

 Macauto points to reports from BOS’s expert witness on infringement,

 Mr. Parker, and Macauto’s expert witness on non-infringement, Dr.

 Malloy. See Pls.’ Mot. For Leave To File Exs. Under Seal Ex. J, ECF No.
 56-2 (Parker Report); Defs.’ Br. Ex. B, ECF No. 62-2 (Malloy Report).

 Relevant to obviousness, Mr. Parker and Dr. Malloy similarly define the

 level of ordinary skill in the art. See Parker Report, ECF No. 56-2,

 PageID.1164; Malloy Report, ECF No. 62-2, PageID.1688.

       With respect to the relevant factual findings, the only available

 sources of evidence, other than the ’659 Patent itself, are the prior art

 references. As BOS points out, and Macauto concedes, the Court cannot

 defer to the foreign decisions. See, e.g., Medtronic, 789 F.2d at 907-08.

 The Court also agrees with BOS that pursuant to Rule 56(c)(2), it should

 not consider Mr. Hsiao’s affidavit because his testimony is inadmissible.

 From a procedural standpoint, Mr. Hsiao was not identified either under

 Rule 26(a)(1)(A)(i) as someone likely to have discoverable information on
 obviousness, or under Rule 26(a)(2)(A) as an expert witness. From a


                                      21
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3924 Filed 01/27/21 Page 22 of 60




 substantive standpoint, Mr. Hsiao likens the ’659 Patent to its foreign
 family members, likens the asserted claims to their foreign counterparts,

 and summarizes the prior art references. Contrary to Macauto’s

 argument, these aspects of Mr. Hsiao’s testimony are akin to F.R.E. 702

 opinion testimony in the form of analysis. The Court therefore agrees

 with BOS that Mr. Hsiao’s testimony is inadmissible under Rule 56(c)(4)

 because he is not competent to testify about the foreign family members

 of the ’659 Patent, the asserted claims, or the prior art references. Mr.

 Hsiao also quotes how the foreign decisions apply the prior art references

 to the foreign counterparts of the asserted claims. To the extent this
 aspect of Mr. Hsiao’s testimony is, as Macauto argues, F.R.E. 701 fact

 testimony in the form of particularized knowledge incident to his

 employment, the Court agrees with BOS that it incorporates

 inadmissible hearsay in the form of his testimony about the foreign

 decisions.

       For reasons that became more apparent at oral argument, BOS also

 argues that without the benefit of expert testimony comparing the prior

 art references to the asserted claims, the prior art references themselves

 are not available evidence. Cf. Pls.’ Resp., ECF No. 72, PageID.3692-93

 (“there is no competent evidence in the record to support Macauto’s

 invalidity defense”) (emphasis original in part and added in part); Pls.’

 Hr’g Ex. A, ECF No. 80, PageID.3854 (Macauto “fail[s] to come forward
 with competent evidence on which a jury could properly make a finding of


                                      22
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3925 Filed 01/27/21 Page 23 of 60




 invalidity”) (emphasis added). On this point, however, the Court
 disagrees. For instance, although BOS argued at oral argument that the

 prior art references are inadmissible for lack of sponsorship, BOS has not

 provided any authority for its argument. In the absence of contrary

 authority, the Court finds that the prior art references are admissible, at

 least, under F.R.E. 201(b)(2) (judicial notice), F.R.E. 604 (translations),

 and/or F.R.E. 902(5) (official publications). See, e.g., Hoganas AB v.

 Dresser Indus., Inc., 9 F.3d 948, 954 n.27 (Fed. Cir. 1993) (taking judicial

 notice of a patent not part of the record on appeal because it was referred

 to at the oral argument and was publicly accessible); Hollis v. Comm’r of
 Soc. Sec., No. 13-13054, 2015 WL 357133, at *19 (E.D. Mich. Jan. 27,

 2015) (“Patents and patent applications are public records “subject to

 judicial notice””) (citing Carlucci v. Han, 886 F.Supp.2d 497, 521 (E.D.

 Va. 2012). Similarly, although BOS argued that in the absence of expert

 testimony, comparing the prior art references to the asserted claims

 would be beyond the Court’s comprehension, the Court finds that such

 expert testimony is not necessary because the ’659 Patent and the prior

 art references are “easily understandable.” See Wyers, 616 F.3d at 1240-

 43 (discussing the content of a prior art reference at length while

 rejecting the patentee’s argument that the prior art reference “could not

 be considered” in the absence of expert testimony directed thereto

 because “expert testimony is not required when the references and the




                                      23
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3926 Filed 01/27/21 Page 24 of 60




 invention are easily understandable”) (citing Perfect Web Techs., Inc. v.
 InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009)).

       With the ’659 Patent and the prior art references as available

 evidence, Macauto’s obviousness argument does not collapse simply

 because the foreign decisions and Mr. Hsiao’s affidavit are not being

 considered as evidence. Indeed, in its opening brief, independent of the

 foreign decisions and Mr. Hsiao’s affidavit, Macauto states which prior

 art reference applies for each claim element of the asserted claims. Defs.’

 Br., ECF No. 62, PageID.1658-60. Moreover, when Mr. Hsaio’s affidavit

 is accepted as attorney argument, Macauto sets forth each claim element
 of the asserted claims, summarizes the applicable prior art reference, and,

 by extension from the foreign decisions, applies the prior art reference to

 the asserted claims. Att’y Arg., ECF No. 73-1, PageID.3746-90; see also

 Pls.’ Hr’g Ex. A, ECF No. 80, PageID.3855 (acknowledging “bare attorney

 argument” “which purports to map certain prior art references to the

 asserted claims”).

       The Court finds that in the specific context of the ’659 Patent and

 the prior art references, Macauto’s obviousness argument is sufficiently

 supported. To be clear, for an accused infringer who asks the Court to

 resolve the question of obviousness in its favor, the Court would have

 expected a more thorough presentation of Macauto’s obviousness

 argument through the use of textual argument, claim charts, and the like.
 At bottom, however, this is a case where the prior art references are not


                                      24
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3927 Filed 01/27/21 Page 25 of 60




 only easily understandable, but also clear and convincing, lending
 significant support to Macauto’s obviousness argument in their own right.

 In particular, with Schlecht being directed to one-part injection-molded

 plastic window shade guide rails, Beck, Nagano, and Gastmann (which

 were not considered by the USPTO during examination) speak directly

 to the obviousness of the asserted claims compared to Schlecht. See infra

 Sections III(A)(ii)(2)(b)-(c) (discussing the content of the prior art

 references, the differences between the prior art references and the

 asserted claims, and the “apparent” obviousness of the asserted claims in

 KSR, 550 U.S. at 427).
       For the same reasons, this is not a case where the Court cannot

 resolve the question of obviousness in favor of Macauto because BOS did

 not have an opportunity to respond. Cf. Pls.’ Hr’g Ex. A, ECF No. 80,

 PageID.3859 (citing Cooper v. Ford Motor Co., 748 F.2d 677, 680 (Fed.

 Cir. 1984) (reversing summary judgment including, inter alia, a sua

 sponte holding that a patent was obvious in light of a prior art reference

 that the alleged infringer discussed outside the context of obviousness,

 noting that “the Federal Rules do not contemplate that a court may

 dispose of a cause by summary judgment, when the basis for the

 judgment was not raised by the movant with sufficient precision for the

 nonmovant to respond”)). Despite Macauto raising the defense that the

 asserted claims are obvious in light of the prior art references, BOS
 ignores the prior art references, and points to no genuine disputes


                                      25
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3928 Filed 01/27/21 Page 26 of 60




 concerning the application of the prior art references to the asserted
 claims. Rather than not having an opportunity to respond, BOS chose not

 to, and instead decided to assign dispositive weight to its contention that

 Macauto’s obviousness argument fails for lack of expert testimony

 comparing the prior art references to the asserted claims. See Pls.’ Br.,

 ECF No. 60, PageID.1404 (“require[ment]” and “need” for such expert

 testimony); Pls.’ Resp., ECF No. 72, PageID.3692 (“generally must

 present” such expert testimony); Pls.’ Reply, ECF No. 76, PageID.3819

 (“Macauto cannot prevail . . . because, as a threshold matter, it is unable

 to present” such expert testimony) (emphasis added).
                   b.   The prior art references
       With respect to the content of the prior art references, Schlecht,
 titled “Windup Shade for Simplified Assembly in a Window,” is a U.S.

 patent application that describes a guide rail (13) with a guide groove

 (21). Schlecht is assigned to Plaintiff BOS GmbH & Co. KG, and shares

 a common inventor, Herbert Walter, with the ’659 Patent. As shown in

 Figures 3 and 4, reproduced below, two of the guide rails (13) are used in

 a windup window shade (12) for a motor vehicle (1). In the motor vehicle

 (1), the guide rails (13) are fastened on C-pillars (4, 5) next to the lateral

 edges of a window opening (6). In addition to the guide rails (13), the

 window shade (12) has a window shade web (26) with one edge fastened

 to a windup shaft (23). The guide grooves (21) have circular parts and

 open via slits (22) to create undercuts, and are used to mount the window


                                      26
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3929 Filed 01/27/21 Page 27 of 60




 shade web (26) for movement between the guide rails (13). At the edge
 remote from the windup shaft (23), the window shade web (26) is

 mounted using end pieces (29, 30) that have arms (32) whose widths

 correspond to the widths of the slits (22), and guide elements (33) whose

 cross section is matched to the circular parts of the guide grooves (21). In

 addition to guiding the guide elements (33), the guide grooves (21)

 prevent the guide elements (33) from passing outside the guide grooves

 (21) through the slits (22).




 Figures 3 and 4 of the Schlecht patent application

       In the embodiment shown in Figure 8, reproduced below, sections

 of the guide rails (13) are injection-molded plastic parts formed integrally

 with interior trim elements (76) of the C-pillars (4, 5). Schlecht ¶¶ [0026]

 [0036], [0090], ECF No. 62-5, PageID.1803, 1806.




                                      27
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3930 Filed 01/27/21 Page 28 of 60




 Figure 8 of the Schlecht patent application

       Beck is a textbook on plastic product design. After describing a
 number of problems that arise when molded plastic products have

 undercuts, Beck recommends two-part designs:

             Undercuts are frequently necessary in a molded
             plastic part design. However, these should be
             avoided whenever possible as they increase mold
             costs and parts prices and lengthen the molding
             cycle.
                                *    *     *
             Internal undercuts . . . are impractical and
             expensive and should be avoided. Whenever
             undercuts are encountered, it is best to design the
             part in two halves and assemble the two parts
             after they have been molded.
 Beck, ECF No. 62-16, PageID.2308-09. As to assembly, as shown in
 Figure 8-15, reproduced below, Beck elsewhere describes a number of


                                      28
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3931 Filed 01/27/21 Page 29 of 60




 plastic fasteners for joining plastic parts, including a “snap-on fit,” a
 “snap-in fit,” “snap-in clasps,” “push-through fasteners,” “snap-together

 fasteners,” an “xmas tree fastener,” “snap-fingers” and a “ball snap-in.”

 Id. at PageID.2310-11.




 Figure 8-15 of the Beck textbook

       Nagano, titled “Curtain Rail Production Method,” is a Japanese
 patent that describes an upper curtain rail (1a) with an attaching part

 (7) for the hook support (8) of a curtain (12). As shown in Figures 1 and

 2, reproduced below, the upper curtain rail (1a) includes two rail pieces
 (2a, 2b). The rail pieces (2a, 2b) have concave parts (6a, 6b) that form the

 attaching part (7). The rail piece (2a) has a ridge (4), and the rail piece

 (2b) has a groove (5) corresponding to the ridge (4). According to a method

 of manufacturing the upper curtain rail (1a), after injection-molding the



                                      29
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3932 Filed 01/27/21 Page 30 of 60




 rail pieces (2a, 2b) from polyamide resin, the ridge (4) and the groove (5)
 are joined by vibration welding. Nagano, ECF No. 62-15, PageID.2299-

 2300.




 Figures 1 and 2 of the Nagano patent

         Gastmann, titled “Curtain Rail,” is a European patent application

 that describes a curtain rail (1) with a guide channel (2) for curtain track

 gliders. The guide channel (2) includes two L-shaped sidewalls (6) that
 each have a guide bar (7) angling inward to form a guide slot (8). In the

 embodiment shown in Figures 5 and 6, reproduced below, the curtain rail

 (1) is a semi-finished product that is longitudinally divided into two
 curtain rail halves (14, 15). The curtain rail halves (14, 15) are plastic

 extruded or injection-molded parts that can be assembled and

 permanently connected to form the guide channel (2). To assemble the
 curtain rail halves (14, 15), one curtain rail half (14) has a connecting

 groove (16), and the other curtain rail half (15) has a connecting tongue

 (17). Once assembled, the curtain rail halves (14, 15) are glued to each

                                      30
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3933 Filed 01/27/21 Page 31 of 60




 other in the region of the connecting groove (16) and the connecting
 tongue (17). Gastmann ¶¶ [0006], [0011], ECF No. 62-17, PageID.2323-

 24, 2325.




 Figures 5 and 6 of the Gastmann patent application
                    c.   Application of the prior art references
       With respect to the differences between the prior art references and

 the asserted claims, the Court finds that it cannot be genuinely disputed

 that the prior art references disclose all of the claim elements of the

 asserted claims.

       As to the independent claims, with respect to the window shade (14),

 it cannot be genuinely disputed that Schlecht discloses claim elements
 [37a]-[37d]. As to claim element [37a], “A window shade (14) for motor

 vehicles,” Schlecht discloses the window shade (12) for the motor vehicle

 (1). As to claim element [37b], “a rotatably supported window shade shaft

 (19),” Schlecht discloses the windup shaft (23). As to claim element [37c],

 “a strip-shaped shade (15) having one edge fixed to said window shade

 shaft (19),” Schlecht discloses the window shade web (26) with one edge

 fastened to the windup shaft (23). As to claim element [37d], “a guide (23,

 24) connected to an edge (22) of the window shade strip (15) distant from


                                      31
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3934 Filed 01/27/21 Page 32 of 60




 said window shade shaft (19),” Schlecht discloses the end pieces (29, 30)
 used to mount the window shade web (26) at the edge remote from the

 windup shaft (23). See supra Section III(A)(ii)(2)(b) (discussing Figures 3

 and 4 of Schlecht).

       With respect to the guide rail (16), it cannot be genuinely disputed

 that Schlecht discloses claim elements [22a] and [37e]. As to claim

 element [22a], “A guide rail arrangement (16) for window shades (14) in

 motor vehicles,” Schlecht discloses the guide rails (13) used in the window

 shade (12) for the motor vehicle (1). Schlecht likewise discloses the guide

 rails (13) as to claim element [37e], “at least one guide rail (16) for
 receiving and guiding one end of said window shade guide (23, 24) for

 relative movement.” Id.

       Schlecht does not disclose the claim elements directed to the two-

 part guide rail design of the ’659 Patent, [22b]-[22e] and [37f]-[37i].

 However, it cannot be genuinely disputed that Nagano and Gastmann

 disclose claim elements [22b], [22c], [22e], [37f], [37g], and [37i]. Claim

 elements [22b], [22c], and [22e] are representative. As to claim element

 [22b], “an [sic, a] first part (63) in the form of an elongated molded part,

 said first part (63) including a first connecting portion (68) and an

 elongated section formed with a groove that is essentially free of

 undercuts and extends continuously over at least a part of the length of

 the guide rail arrangement,” Nagano discloses the injection-molded rail
 piece (2a) that has the ridge (4) and the concave part (6a). Similarly,


                                      32
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3935 Filed 01/27/21 Page 33 of 60




 Gastmann discloses the injection-molded curtain rail half (14) that has
 the connecting groove (16). As to claim element [22c], “a second part (64)

 in the form of an elongated molded part, said second part (64) having a

 second connecting portion (71) and an elongated section formed with a

 groove that is essentially free of undercuts and extends continuously over

 at least a part of the length of said guide rail arrangement (16),” Nagano

 discloses the injection-molded rail piece (2b) that has the groove (5) and

 the concave part (6b). Similarly, Gastmann discloses the injection-molded

 curtain rail half (15) that has the connecting tongue (17). As to claim

 element [22e], “with said grooves of said first and second parts (63, 64)
 defining an undercut guide groove (27),” Nagano discloses that the rail

 pieces (2a, 2b) have the concave parts (6a, 6b) that form the attaching

 part (7). Similarly, Gastmann discloses that the curtain rail halves (14,

 15) form the guide channel (2). See supra Section III(A)(ii)(2)(b)

 (discussing Figures 1 and 2 of Nagano and Figures 5 and 6 of Gastmann).

       The remaining claim elements, [22d] and [37h], include a term,

 “said connecting parts/portions . . . being interconnectable,” that was

 disputed at the claim construction stage of this case. As set forth in its

 opinion and order construing disputed claim terms, the Court found that

 the term should be construed to mean “said connecting parts/portions . . .

 having structures capable of connecting with one another in a mating

 fashion.” Claim Construction Op. and Order, ECF No. 43, PageID.923-27.
 Under the Court’s construction, viewing the evidence in the light most


                                      33
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3936 Filed 01/27/21 Page 34 of 60




 favorable to BOS, Sagan, 342 F.3d at 497, it is genuinely disputable
 whether Nagano discloses claim elements [22d] and [37h] because the

 ridge 4 and the groove 5 are joined by vibration welding. See supra

 Section III(A)(ii)(2)(b) (discussing Nagano’s method of manufacturing the

 upper curtain rail 1a). However, it cannot be genuinely disputed that

 Gastmann and Beck disclose claim elements [22d] and [37h]. Claim

 element [22d] is representative. As to claim element [22d], “said

 connecting parts (68, 71) of said first and second parts (63, 64) being

 interconnectable to position and retain the first and second parts (63, 64)

 relative to one another,” Gastmann discloses that the connecting groove
 (16) and the connecting tongue (17) are used to assemble the curtain rail

 halves (14, 15). Similarly, Beck discloses a number of plastic fasteners for

 joining plastic parts. See supra Section III(A)(ii)(2)(b) (discussing Figures

 5 and 6 of Gastmann and Figure 8-15 of Beck).

       As to the dependent claims, it cannot be genuinely disputed that

 Gastmann discloses claims 23, 24 and 38. Claims 23 and 24 are

 representative. As to claim 23, “in which one of said first and second

 connecting portions (68, 71) is in the form of a web,” Gastmann discloses

 that the curtain rail half 15 has the connecting tongue 17. As to claim 24,

 “in which one of said first and second connecting portions (68, 71)

 includes a groove,” Gastmann discloses that the curtain rail half 14 has

 the connecting groove 16. See supra Section III(A)(ii)(2)(b) (discussing
 Figures 5 and 6 of Gastmann). Moreover, it cannot be genuinely disputed


                                      34
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3937 Filed 01/27/21 Page 35 of 60




 that Nagano discloses claim 29. As to claim 29, “in which one of said first
 and second parts is made of a thermoplastic material,” Nagano discloses

 that the rail pieces 2a, 2b are injection-molded from polyamide resin. See

 supra    Section    III(A)(ii)(2)(b)   (discussing   Nagano’s   method    of

 manufacturing the upper curtain rail 1a). Moreover, it cannot be

 genuinely disputed that Schlecht discloses claims 32 and 42. Claim 32 is

 representative. As to claim 32, “in which one of said first and second parts

 (63, 64) forms an integral component of a section of an inside lining (6) of

 a motor vehicle,” Schlecht discloses that sections of the guide rails 13 are

 formed integrally with the interior trim elements 76 of the C-pillars 4, 5.
 See supra Section III(A)(ii)(2)(b) (discussing Figure 8 of Schlecht).
                    d.   The legal question of Obviousness
       Against the above background of the relevant factual findings

 under the Graham factors that are either not at issue, not genuinely

 disputed, or cannot be genuinely disputed, the Court finds that the

 obviousness of the asserted claims in light of Schlecht, Beck, Nagano, and

 Gastmann is “apparent” because they do not “involve more than . . . the

 mere application of a known technique to a piece of prior art ready for

 the improvement.” KSR, 550 U.S. at 417, 427.

       As set forth above, Schlecht is directed to one-part injection-molded

 plastic window shade guide rails and, with the exception of not being a

 two-part guiderail design, is almost identical in overall configuration to

 the ‘659 Patent. In fact, Plaintiff BOS owns the Schlecht patent


                                        35
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3938 Filed 01/27/21 Page 36 of 60




 application and there is a common inventor, Herbert Walter, between the
 Schlecht patent application and the ’659 Patent. According to the

 “References Cited” section of the ’659 Patent, BOS cited Schlecht to the

 USPTO by way of a foreign family member, German Pat. Appl. Publ’n No.

 100 62 690 A1.

       Compared to Schlecht, the asserted claims involve an improvement

 of Schlecht’s one-part guide rail design with the two-part guide rail

 design of the ’659 Patent. In particular, the ’659 Patent describes that

 compared to one-part guide rail designs, its two-part guide rail design

 makes guide rails easier and less costly to manufacture because they can
 be formed with injection-molding tools that do not require a complex mold

 with movable cores to form the undercut guide grooves. However, Beck,

 Nagano, and Gastmann fill in the gaps—they speak directly to the

 obviousness of the asserted claims compared to Schlecht.

       In particular, as set forth above, Beck recommends two-part

 designs for molded plastic products with undercuts, and Nagano and

 Gastmann are directed to two-part injection-molded plastic curtain rails.

 For context, according to the “References Cited” section of the ’659 Patent,

 Beck, Nagano, and Gastmann were not considered by the USPTO during

 examination. Cf. KSR, 550 U.S. at 426 (noting that the rationale

 underlying the statutory presumption of validity “seems much

 diminished” when prior art references before the factfinder were not
 considered by the USPTO during examination). Although the asserted


                                      36
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3939 Filed 01/27/21 Page 37 of 60




 claims involve an improvement of Schlecht’s one-part guide rail design,
 the improvement—the two-part guide rail design of the ’659 Patent—is

 represented, in a similar field, by Nagano’s and Gastmann’s two-part

 curtain rail designs. Moreover, in the general field of plastic product

 design, Beck establishes that Schlecht’s one-part guide rail design was

 ready for the improvement represented by Nagano’s and Gastmann’s

 two-part curtain rail designs. In particular, Beck recommends two-part

 designs for molded plastic products with undercuts because undercuts

 “are impractical and expensive” and “increase mold costs and parts prices

 and lengthen the molding cycle.” Beck, ECF No. 62-16, PageID.2308-09.
       Accordingly, the Court holds that the asserted claims are invalid as

 being obvious in light of the prior art references. Consequently, Macauto

 is entitled to summary judgment on the question of validity.
    B. Infringement analysis
       Although the preceding analysis is dispositive of the case in

 Macauto’s favor, the parties have extensively briefed and the Court has

 carefully analyzed their respective arguments on the issue of
 infringement. In order to provide the parties the benefit of the Court’s

 analysis in case of appeal, the Court will address the parties’ contentions

 on the issue of infringement as well.
       As set forth above, BOS alleges that Macauto infringes claims 22-

 24, 29, 32, 37, 38, and 42 of the ’659 Patent. In their cross-motions for

 summary judgment, BOS contends that Macauto literally infringes claim


                                      37
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3940 Filed 01/27/21 Page 38 of 60




 22, while Macauto contends it does not infringe independent claims 22
 and 37, and, by extension, any of the asserted dependent claims, either

 literally or under the doctrine of equivalents. Defs.’ Br., ECF No. 62,

 PageID.1641 (citing Wahpeton Canvas Co., Inc. v. Frontier, Inc., 870 F.2d

 1546, 1552 n.9 (Fed. Cir. 1989) (“One who does not infringe an

 independent claim cannot infringe a claim dependent on (and thus

 containing all the limitations of) that claim.”)).

       A patent is infringed when one “without authority makes, uses,

 offers to sell, or sells any patented invention, within the United States,

 or imports into the United States any patented invention during the term
 of the patent therefor.” 35 U.S.C. § 271(a). Infringement of a patent,

 “whether literal or under the doctrine of equivalents, is a question of fact.”

 Absolute Software, Inc. v. Stealth Signal, Inc., 659 F.3d 1121, 1129-30

 (Fed. Cir. 2011). “Summary judgment of non-infringement is proper

 when no reasonable jury could find that every limitation recited in a

 properly construed claim is found in the accused device literally or under

 the doctrine of equivalents.” Advanced Steel Recovery, LLC v. X-Body

 Equip., Inc., 808 F.3d 1313, 1317 (Fed. Cir. 2015). “Where . . . the parties

 do not dispute any relevant facts regarding the accused product but

 disagree over which of two possible meanings of [a particular claim] is

 the proper one, the question of literal infringement collapses to one of

 claim construction and is thus amenable to summary judgment.” Athletic
 Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1578 (Fed. Cir. 1996).


                                      38
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3941 Filed 01/27/21 Page 39 of 60




       Under the judicially created doctrine of equivalents, “a product or
 process that does not literally infringe upon the express terms of a patent

 claim may nonetheless be found to infringe if there is ‘equivalence’

 between the elements of the accused product or process and the claimed

 elements of the patented invention.” Warner-Jenkinson Co., Inc. v. Hilton

 Davis Chem. Co., 520 U.S. 17, 21 (1997). The doctrine of equivalents is

 applied to each individual element of a patent claim, not to the claim as

 a whole. Id. at 29. An accused product is “equivalent” if it is only

 insubstantially changed from what is claimed. Viskase Corp. v. Am. Nat.

 Can Co., 261 F.3d 1316, 1324 (Fed. Cir. 2001). Under the “function-way-
 result” test for establishing equivalency, an element of the accused

 product is only insubstantially changed from what is claimed when one

 of ordinary skill in the art at the time of infringement would consider the

 accused equivalent to perform substantially the same function in

 substantially the same way to achieve substantially the same result.

 Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608 (1950).
        i.   The accused product and the parties’ infringement
             dispute
       A review of the written briefs reveals that the nature of the Accused

 Product is not at issue. See Pls.’ Br., ECF No. 60, PageID.1387-98 (BOS’s

 Statement of Material Facts ¶¶ 5, 11, 12, 14-16, 18-20, 22-25); Defs.’ Br.,

 ECF No. 62, PageID.1636 (Macauto’s Statement of Material Facts ¶¶ 3,

 4); Defs.’ Resp., ECF No. 71, PageID.2973-75 (Macauto’s Counter-



                                      39
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3942 Filed 01/27/21 Page 40 of 60




 Statement of Material Facts ¶¶ 5, 11, 12, 14-16, 18-20, 22-25); Pls.’ Resp.,
 ECF No. 72, PageID.3674 (BOS’s Counter-Statement of Material Facts

 ¶¶ 3, 4). As shown in Macauto’s exploded views (see Defs.’ Br., ECF No.

 62, PageID.1647), reproduced below, the Accused Product includes a two-

 part molded plastic window shade guide rail (the “Accused Guide Rail”).

 Similar to the guide rail (16) in the ’659 Patent, the Accused Guide Rail

 has an undercut guide groove. Likewise, similar to the second

 embodiment of the guide rail (16) in the ’659 Patent, the Accused Guide

 Rail has what both BOS and Macauto refer to as “first” and “second”

 interconnectable “parts” with undercut-free features that define the
 undercut guide groove.




 Macauto’s “exploded view” rending of the accused product



                                      40
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3943 Filed 01/27/21 Page 41 of 60




       The dispute between the parties is illuminated by a key difference
 between the two-part guide rail designs of the ’659 Patent and the

 Accused Product. With respect to the ’659 Patent, as seen in Figure 4, the

 guide rail (16) has an outer visual side (45) that is divided by the slot (28)

 into visual side sections (45a, 45b) (see supra Section I(B) (discussing,

 inter alia, Figures 3, 4, and 5 of the ’659 Patent)). As shown below, in the

 second embodiment of the guide rail (16), the first part (63) is connected

 to the visual side section (45a), and the second part (64) is connected to

 the visual side section (45b). According to the two-part guide rail design

 of the ’659 Patent, to form the undercut guide groove (27), the limbs (66,
 69) of the first and second parts (63, 64) have the supplementary outside

 contours related to the circular section (43) and the rectangular section

 (44), as set forth above (see supra Section I(B)) (discussing BOS’s

 annotated Figure 4 of the ’659 Patent)).

       As shown in Macauto’s cross section views, reproduced below (see

 Defs.’ Br., ECF No. 62, PageID.1637), in the Accused Guide Rail, the

 second part is a cover for the first part, and on either side of the undercut

 guide groove, only the second part is visible. According to the two-part

 guide rail design of the Accused Product, to define the undercut guide

 groove, the second part has a narrower bottomless feature that opens to

 a wider closed-bottom feature of the first part.




                                      41
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3944 Filed 01/27/21 Page 42 of 60




 L: Figure 4 from the ‘659 patent; R: Macauto’s cross section views of the

 Accused Product

       With respect to the Accused Guide Rail, the parties dispute whether
 the bottomless feature of the second part is a groove. Claim 22 is

 representative. BOS argues that the Accused Guide Rail satisfies claim

 elements [22a]-[22e]. See BOS’s Statement of Material Facts ¶¶ 10-26,
 ECF No. 60, PageID.1388-99; BOS’s Counterstatement of Material Facts

 ¶ 11, ECF No. 72, PageID.3674. Macauto concedes that the Accused

 Guide Rail satisfies claim elements [22a], [22b], [22d] and [22e], but

 argues that the Accused Guide Rail does not entirely satisfy claim

 element [22c]. Among other things, Macauto concedes that the first part

 satisfies claim element [22b], “an [sic] first part (63) in the form of an

 elongated molded part, said first part (63) including a first connecting

 portion (68) and an elongated section formed with a groove that is


                                      42
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3945 Filed 01/27/21 Page 43 of 60




 essentially free of undercuts and extends continuously over at least a part
 of the length of the guide rail arrangement,” including that the closed-

 bottom feature of the first part is a groove. However, Macauto argues that

 the bottomless feature of the second part is not a groove, relevant to claim

 [22c]. 3 See Macauto’s Statement of Material Facts ¶ 11, ECF No. 62,

 PageID.1638; Macauto’s Counter-Statement of Material Facts ¶¶ 10-26,

 ECF No. 71, PageID.2973-76.
       ii.   The presence of a “groove”
       The term “groove,” which appears throughout the claims of the ’659

 Patent, was disputed at the claim construction stage of this case. BOS

 argued that “groove” should be construed to mean “a long cut or

 depression that, when viewed in cross-section, has two sidewalls.”
 Macauto argued that “groove” should be construed to mean “a long

 narrow channel or depression, which is defined by having a bottom.”

 Among other things, BOS argued that its proposed construction was

 consistent with the dictionary definition of “groove” as “a long, narrow

 cut or depression in a hard material.” See Pls.’ Claim Construction Br.

 Ex. C, ECF No. 36-4, PageID.549 (definition from THE CONCISE-OXFORD
 DICTIONARY). Similarly, Macauto argued that its proposed construction

 3Macauto concedes that the second part otherwise satisfies claim
 element [22c], “a second part (64) in the form of an elongated molded
 part, said second part (64) having a second connecting portion (71) and
 an elongated section formed with a groove that is essentially free of
 undercuts and extends continuously over at least a part of the length of
 said guide rail arrangement (16).”

                                      43
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3946 Filed 01/27/21 Page 44 of 60




 was consistent with the dictionary definition of “groove” as “a long narrow
 channel or depression,” as well as the follow-on dictionary definitions of

 “channel,” “gutter,” “furrow” and “trough.” See Defs.’ Claim Construction

 Br. Ex. 5, ECF No. 37-1, PageID.788-92 (definition from MERRIAM-
 WEBSTER'S COLLEGIATE DICTIONARY).

       For reasons that are apparent now that the infringement and

 validity issues are known, both BOS’s and Macauto’s proposed

 constructions go beyond the dictionary definitions and add the “two

 sidewalls” and “bottom” language. From an infringement standpoint,

 with respect to the Accused Guide Rail, it appears that Macauto’s
 proposed construction adds the “bottom” language to preclude the

 bottomless feature of the second part from satisfying the “groove” portion

 of claim element [22c]. Similarly, it appears that BOS was proposing a
 construction that a “groove” has two sidewalls to distinguish the ‘659

 Patent from Schlecht. Schlecht describes the guide rail 13 that has the

 guide groove 21 with the slit 22, as set forth above. See supra Section

 III(A)(ii)(2)(b) (discussing Figures 3 and 4 of Schlecht). In the

 embodiment shown in the Court’s annotated Figure 13, reproduced below,

 a section of a guide rail (13) includes two parts, a flange (79) with a strip

 (89) and a leg (86) with a strip (91). The flange (79) and the leg (86) create

 groove (92) with a slit (93) that, in turn, corresponds to the guide groove

 (21) with the slit (22). Schlecht ¶ [0105], ECF No. 62-5, PageID.1807.
 Because the flange (79) only includes one sidewall, it appears that BOS’s


                                      44
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3947 Filed 01/27/21 Page 45 of 60




 proposed construction adds the “two sidewalls” language to preclude
 Schlecht from disclosing the “groove” portion of claim element [22b].




 Court’s annotation of Figure 13 from the Schlecht patent application
       As set forth in its opinion and order construing disputed claim
 terms, the Court found that the term “groove” should be construed to
 mean “a long, narrow cut, channel or depression” according to the
 dictionary definition portions of BOS’s and Macauto’s proposed
 constructions. Claim Construction Op. and Order, ECF No. 43,
 PageID.936. To recap the Court’s reasoning, the intrinsic evidence of
 record does not define the term or otherwise reveal that the term has a
 special definition other than its ordinary meaning. Phillips v. AWH
 Corporation, 415 F.3d 1314 (Fed. Cir. 2005) (en banc). Accordingly, to
 give the term its ordinary meaning, the Court turned to standard
 dictionaries for guidance on “the commonly understood meaning” of the
 term. Id. at 1322. With respect to the “two sidewalls” and “bottom”
 language, although the intrinsic evidence does not express intent to limit
 the claimed grooves to the embodiments shown in the figures of the ‘659
 Patent, id. at 1323-24, both BOS’s and Macauto’s proposed constructions
 are consistent with the ’659 Patent in the sense that all of the named
 “grooves” are shown in the Figures as having two sidewalls and bottoms.

                                      45
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3948 Filed 01/27/21 Page 46 of 60




 Because the intrinsic evidence therefore “allows the Court to elaborate
 on the ordinary meaning of the term ‘groove’ if the elaboration is helpful
 to the jury or if required at the summary judgment stage of the case,” the
 Court    “preliminarily   adopt[ed]   BOS’s   and   Macauto’s    dictionary
 definitions for its construction of the term, while preserving the right to
 modify its claim construction as the infringement and validity issues
 become known.” ECF No. 43, PageID.917-20 (citing Lava Trading, Inc. v.
 Sonic Trading Mgmt., LLC, 445 F.3d 1348, 1350 (Fed. Cir. 2006) (without
 “the vital contextual knowledge of the accused products,” a court’s claim
 construction decision “takes on the attributes of something akin to an
 advisory opinion”)).

       iii.   The parties’     infringement      and    non-infringement
              arguments
       In connection with their infringement and non-infringement

 arguments, BOS and Macauto submit reports from their expert witnesses

 on infringement, Mr. Parker and Dr. Malloy, as well as the transcript

 from Dr. Malloy’s deposition. See Pls.’ Mot. For Leave To File Exs. Under

 Seal Ex. J, ECF No. 56-2 (Parker Report); Defs.’ Br. Ex. B, ECF No. 62-2
 (Malloy Report); Defs.’ Br. Ex. D, ECF No. 62-4 (Malloy Dep. Tr.). With

 respect to the Accused Guide Rail, according to Mr. Parker, the

 bottomless feature of the second part is a groove because it satisfies the
 Court’s construction as a long and narrow cut. Parker Report, ECF No.

 56-2, PageID.1173. According to Dr. Malloy, the bottomless feature of the

 second part is a through slot, not a groove. Malloy Report, ECF No. 62-2,



                                       46
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3949 Filed 01/27/21 Page 47 of 60




 PageID.1689. As to the difference between grooves and through slots,
 with reference to Figures 6.137 and 2.95 of his textbook, reproduced

 below, Dr. Malloy maintains that a person of ordinary skill in the art

 would understand that a groove requires a bottom or base or connecting

 structure. Id. at PageID.1689-90 (citing Robert A. Malloy, PLASTIC PART

 DESIGN FOR INJECTION MOLDING, Hanser/Gardner Publ’ns, Inc., 1970). Dr.

 Malloy also reads a bottom or base or connecting structure requirement
 as being consistent with the Court’s construction. For instance, Dr.

 Malloy reads the Court’s construction as implying a bottom or base or

 connecting structure requirement because according to BOS’s dictionary

 definition, a groove is a long and narrow something “in,” as opposed to

 “through,” a material. Id. at PageID.1690-91.




 Figures 6.137 and 2.95 of the Malloy textbook

       Pointing out that the Court’s construction does not adopt the

 “bottom” language portion of Macauto’s proposed construction, BOS

 reads a bottom or base or connecting structure requirement as being

 inconsistent with the Court’s construction. Likewise, BOS argues that by

 adding a bottom or base or connecting structure requirement, Dr. Malloy


                                      47
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3950 Filed 01/27/21 Page 48 of 60




 applies his own construction, not the Court’s. See Pls.’ Br., ECF No. 60,
 PageID.1401 (citing Malloy Dep. Tr. 42:17-24, ECF No. 62-4,

 PageID.1746 (“Q. . . . did you assume that a groove has to have a base? A.

 Yes. . . .”)), PageID.1402-03 (citing Lisle Corp. v. A.J. Mfg. Co., 398 F.3d

 1306, 1314 (Fed. Cir. 2005) (affirming summary judgment of

 infringement because the accused infringer’s noninfringement positions

 were premised solely on the Federal Circuit adopting its rejected

 proposals for narrowing constructions)). To the extent the Court

 reconsiders its construction based on Dr. Malloy’s testimony concerning

 a bottom or base or connecting structure requirement, BOS reads such a
 requirement as being inconsistent with extrinsic references that describe

 open-bottom grooves. See Pls.’ Resp. Ex. B, ECF No. 72-3 (E. A. Suverkrop,

 The Manufacture of Steel Balls, AMERICAN MACHINIST, May 2, 1912)
 (describing an “angular groove” or “V-groove” that is “open at the

 bottom”); Ex. C, ECF No. 72-4 (U.S. Pat. No. 4,406,088 A to Berndt)

 (describing an “open bottom V-groove”); Ex. D, ECF No. 72-5 (U.S. Pat.
 No. 5,949,938 A to Tabur et al.) (describing a “small clearance between

 [two dowel pins], forming an open-bottom alignment groove”).

       Alternatively, in connection with Dr. Malloy’s deposition, BOS

 raises infringement arguments it reads as being consistent with Dr.

 Malloy’s testimony concerning a bottom or base or connecting structure

 requirement. In particular, with respect to the Accused Guide Rail, BOS

 argues that the bottomless feature of the second part is a groove even if,


                                      48
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3951 Filed 01/27/21 Page 49 of 60




 as Dr. Malloy maintains, a groove requires a bottom or base or connecting
 structure. First, BOS points out that in connection with his testimony

 concerning the difference between grooves and through slots, Dr. Malloy

 acknowledges that the named through “slot” in Figure 2.95 of his

 textbook, reproduced above, could be called a “groove” when viewed from

 above instead of from the side. Pls.’ Resp., ECF No. 72, PageID.3681-82

 (citing Malloy Dep. Tr. 50:13-51:2, ECF No. 62-4, PageID.1748). Likewise,
 with reference to BOS’s annotated front views, reproduced below (see Pls.’

 Resp., ECF No. 72, PageID.3683), BOS argues that when the Accused

 Guide Rail is reoriented to view the bottomless feature of the second part

 from above instead of from the side, the bottomless feature of the second

 part is a closed-bottom groove.




 BOS’s annotated front views of the Accused Product




                                      49
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3952 Filed 01/27/21 Page 50 of 60




       Second, with reference to BOS’s annotated back view, reproduced
 below (see Pls.’ Resp., ECF No. 72, PageID.3690), BOS points out that in

 the Accused Guide Rail, the second part includes a “bridge” that loops

 over the bottomless feature. Moreover, BOS points out that in connection

 with his testimony concerning a bottom or base or connecting structure

 requirement, Dr. Malloy acknowledges that the bridge of the second part

 could be called a “connecting structure.” Pls.’ Resp., ECF No. 72,

 PageID.3689-90 (citing Malloy Dep. Tr. 72:11-20, ECF No. 62-4,

 PageID.1753). Based on Dr. Malloy’s testimony concerning the bridge of

 the second part, BOS argues that there is a genuine dispute concerning
 whether the bottomless feature of the second part includes a connecting

 structure and is therefore a groove.




 BOS’s annotated back view of the Accused Product

       Macauto disputes BOS’s argument that Dr. Malloy applies his own

 construction. For instance, Macauto points out that Dr. Malloy

 acknowledges the Court’s construction, and reads a bottom or base or


                                      50
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3953 Filed 01/27/21 Page 51 of 60




 connecting structure requirement as being consistent with the Court’s
 construction. Pointing out that the Court’s construction is preliminary

 and subject to modification, Macauto argues that in any event, Dr.

 Malloy’s testimony concerning a bottom or base or connecting structure

 requirement is extrinsic evidence that informs the proper construction of

 the term. Macauto also disputes that a bottom or base or connecting

 structure requirement is inconsistent with BOS’s extrinsic references.

 For instance, Macauto points out that BOS’s extrinsic references add

 modifying language specifying that the named “grooves” are open-bottom.

 Defs.’ Resp., ECF No. 71, PageID.2977-84.
       With respect to BOS’s first alternative infringement argument,

 Macauto argues that regardless of how the Accused Guide Rail is oriented,

 when analyzing whether the bottomless feature of the second part is a

 groove under the Court’s construction, it must be viewed in relation to

 the long and narrow direction. Defs.’ Br., ECF No. 62, PageID.1647; Defs.’

 Reply, ECF No. 73, PageID.3737. In particular, as became more apparent

 at oral argument, Macauto argues that the bottomless feature of the

 second part must be viewed in cross section to the long and narrow

 direction. Defs.’ Hr’g Ex. 1, ECF No. 81, PageID.3869-70.

       With respect to BOS’s second alternative infringement argument,

 Macauto points out that Dr. Malloy explains that in the Accused Guide

 Rail, while the second part includes the bridge, the bridge is not part of
 either the bottomless feature or the undercut guide groove:


                                      51
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3954 Filed 01/27/21 Page 52 of 60




                   A. Yes. So I would say this is a connecting
             structure, which is why I used that word “bridge”
             because I feel like it’s something different. It’s not
             located at what would be the bottom of a groove.
                   So as you said, this part has vertical
             sidewalls. If it was a groove the base would connect
             the top of those vertical sidewalls. . . .
                                  *     *    *
                   Q. And the bridge part that we’re talking
             about, when you connect them together, does the
             bridge part go under the groove in what would be
             here Exhibit 109?
                   A. Yes. Its height is well above where the
             groove would be.


 Defs.’ Br. n. 3, ECF No. 62, PageID.1645 (citing Malloy Dep. Tr. 140:7-18,

 ECF No. 62-4, PageID.1770); Defs.’ Reply, ECF No. 73, PageID.3738

 (citing Malloy Dep. Tr. 141:25-142:6, ECF No. 62-4, PageID.1770-71).

 Macauto also argues that, to the extent the bridge is part of the

 bottomless feature, it is an undercut.
       iv.   Literal infringement
       For the reasons set out in detail below, the Court finds that a

 reasonable jury could only find that Macauto does not literally infringe

 the asserted claims and therefore Macauto is entitled to summary

 judgment.

       As discussed above, with respect to the Accused Guide Rail, the

 parties dispute whether the bottomless feature of the second part is a

 groove. Because the nature of the Accused Product is not at issue, the



                                      52
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3955 Filed 01/27/21 Page 53 of 60




 dispute between the parties represents an issue of claim construction, not
 infringement. Athletic Alternatives, 73 F.3d at 1578. In particular, a

 review of the written briefs reveals that the dispute between the parties

 turns on an unresolved ambiguity in the scope of the term “groove”

 concerning whether a long and narrow something (i.e., a cut, channel or

 depression) is a groove regardless of whether it is bottomless.

       As set forth in its opinion and order construing disputed claim

 terms, the Court gave notice to the parties that it was “preserving the

 right to modify its claim construction as the infringement and validity

 issues become known,” particularly with respect to “elaborat[ing] on the
 ordinary meaning of the term ‘groove’ if the elaboration is . . . required at

 the summary judgment stage of the case.” Claim Construction Op. and

 Order, ECF No. 43, PageID.919-20. Now that the infringement issues are

 known, the Court finds that its construction of the term “groove” requires

 modification to resolve the above ambiguity in the scope of the term. To

 resolve the above ambiguity in the scope of the term, the Court finds that

 the term “groove” should be construed to mean “a long, narrow cut,

 channel or depression in a material, but not through the material”

 according to the dictionary definition portions of BOS’s and Macauto’s

 proposed constructions.

       Compared to its original construction, the Court more fully adopts

 BOS’s dictionary definition by adding “in a material” to clarify that a
 groove is a long and narrow something “in,” as opposed to “through,” a


                                      53
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3956 Filed 01/27/21 Page 54 of 60




 material. In modifying its construction, the Court finds that in the
 absence of such clarification, the scope of the term is improperly

 broadened beyond any meaning supported by the ’659 Patent or extrinsic

 evidence. With respect to the ’659 Patent, all of the named “grooves” are

 shown in the Figures as being in, as opposed to through, materials. None

 of the named “grooves” are shown in the Figures as being bottomless. The

 same is true for the named “grooves” in Figure 6.137 of Dr. Malloy’s

 textbook, reproduced above (see supra Section III(B)(iii)). Moreover, with

 respect to the Accused Guide Rail, consistently with both the ’659 Patent

 and Figures 6.137 and 2.95 of his textbook, reproduced above (see supra
 Section III(B)(iii)), Dr. Malloy maintains that the bottomless feature of

 the second part is a through slot, not a groove. As to BOS’s extrinsic

 references, the Court finds that they do not inform the proper

 construction of the term because, as Macauto points out, they add

 modifying language specifying that the named “grooves” are open-bottom.

       Under the Court’s construction, it cannot be genuinely disputed

 that the Accused Guide Rail does not satisfy all the claim elements of the

 asserted claims. Claim 22 is representative. The Court agrees with the

 parties that the Accused Guide Rail satisfies claim elements [22a], [22b],

 [22d] and [22e]. However, as to claim element [22c], “a second part (64)

 in the form of an elongated molded part, said second part (64) having a

 second connecting portion (71) and an elongated section formed with a
 groove that is essentially free of undercuts and extends continuously over


                                      54
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3957 Filed 01/27/21 Page 55 of 60




 at least a part of the length of said guide rail arrangement (16),” it cannot
 be genuinely disputed that the bottomless feature of the second part is

 not a groove. To the extent the bottomless feature of the second part is,

 according to Mr. Parker, a long and narrow cut, the long and narrow cut

 is through, as opposed to in, the material of the second part, and therefore

 is not a groove.

       With respect to BOS’s first alternative infringement argument, the

 Court agrees with Macauto that regardless of how the Accused Guide

 Rail is oriented, when analyzing whether the bottomless feature of the

 second part is a groove under the Court’s construction, it must be viewed
 in cross section to the long and narrow direction. With respect to the

 Accused Guide Rail, in accordance with claim element [22c], the second

 part is in the form of an “elongated” molded part having an “elongated”

 section formed with the bottomless feature. Consistently with the way all

 of the named “grooves” are shown in the Figures of the ’659 Patent (see,

 e.g., supra Section I(B) (discussing, inter alia, Figures 3, 4, and 5 of

 the ’659 Patent)), the bottomless feature “extends” in the elongation

 direction (i.e., “continuously over at least a part of the length of” the

 Accused Guide Rail), and is “essentially free of undercuts” in cross section

 to the elongation direction. Moreover, in accordance with the Court’s

 construction, the bottomless feature is “long” in the elongation direction

 and “narrow” in the width direction. On the other hand, according to
 BOS’s first alternative infringement argument, the purported groove


                                      55
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3958 Filed 01/27/21 Page 56 of 60




 would “extend” in the depth direction, not the elongation direction.
 Moreover, with the purported groove “extending” in the depth direction,

 it is not “essentially free of undercuts” in cross section to the depth

 direction, and, while “narrow” in the width direction, is not “long” in the

 depth direction.

       With respect to BOS’s second alternative infringement argument,

 the Court does not agree with BOS that there is a genuine factual dispute

 concerning whether, in the Accused Guide Rail, the bottomless feature of

 the second part includes a connecting structure and is therefore a groove.

 Instead, the Court finds that a reasonable jury could only agree with Dr.
 Malloy that while the second part includes the bridge, the bridge is not

 part of either the bottomless feature or the undercut guide groove.

 Moreover, the Court agrees with Macauto that, to the extent the bridge

 is part of the bottomless feature, a reasonable jury could only find that it

 is an undercut.

       Accordingly, the Court finds that Macauto is entitled to summary

 judgment that it does not literally infringe the asserted claims.
        v.   Infringement under the Doctrine of Equivalents
       Having resolved the question of literal infringement in favor of

 Macauto, the Court must also consider whether any infringement can be

 found under the doctrine of equivalents. For the reasons set out in detail

 below, the Court finds that there is a genuine factual dispute concerning

 whether Macauto infringes the asserted claims under the doctrine of


                                      56
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3959 Filed 01/27/21 Page 57 of 60




 equivalents, and that Macauto is therefore not entitled to summary
 judgment on the infringement claim.

       As noted, in connection with their infringement and non-

 infringement arguments, BOS and Macauto submit reports from their

 expert witnesses on infringement, Mr. Parker and Dr. Malloy.

       Mr. Parker concludes that Macauto infringes the asserted claims

 under the doctrine of equivalents. In particular, applying the function-

 way-result test to the second part (64) of the guide rail (16) in claims 22

 and 37, Mr. Parker concludes that the second part of the Accused Guide

 Rail is equivalent because it performs substantially the same function in
 substantially the same way to achieve substantially the same result. In

 reaching his conclusion, Mr. Parker maintains the relevant function is

 combining with the first part (63), the relevant way is being essentially

 free of undercuts, and the relevant result is defining the undercut guide

 groove (27). Parker Report, ECF No. 56-2, PageID.1173-74.

       Dr. Malloy, on the other hand, concludes Macauto does not infringe

 the asserted claims under the doctrine of equivalents. In particular,

 applying the function-way-result test to the entire guide rail (16) in

 claims 22 and 37, including both the first and second parts (63, 64), Dr.

 Malloy concludes that the Accused Guide Rail is not equivalent because

 it does not perform substantially the same function in substantially the

 same way to achieve substantially the same result. In reaching his
 conclusion, Dr. Malloy points to the difference between the two-part


                                      57
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3960 Filed 01/27/21 Page 58 of 60




 guide rail designs of the ’659 Patent and the Accused Product. For
 instance, Dr. Malloy maintains that the relevant function is combining

 to define the undercut guide groove (27), and that the relevant way is

 being formed with two grooves, as opposed to a groove and a through slot,

 that are essentially free of undercuts. Moreover, Dr. Malloy maintains

 that the relevant result is twofold: first, that the first and second parts

 (63, 64) are visible, and second, that the undercut guide groove (27) might

 widen in the absence of the additional stabilizing element (75) shown in

 Figure 5, reproduced above (see supra Section I(B)). As to why the

 Accused Guide Rail does not achieve substantially the same result, Dr.
 Malloy points out that only the second part is visible, and that the first

 and second parts have tight “sidewall to sidewall” tolerances. For the

 same reason, Dr. Malloy maintains that the two-part guide rail design of

 the Accused Product offers significant advantages over the two-part

 guide rail design of the ’659 Patent. Malloy Report, ECF No. 62-2,

 PageID.1692-96.

       BOS argues that Dr. Malloy misapplies the function-way-result test.

 For instance, BOS points out that Dr. Malloy’s testimony is directed to

 the way the guide rail (16) is shown in the Figures and described in the

 specification, not the way it is claimed in claims 22 and 37. ECF No. 72,

 PageID.3685-86. Macauto does not address Mr. Parker’s testimony

 except to argue that it is rebutted by Dr. Malloy’s testimony.




                                      58
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3961 Filed 01/27/21 Page 59 of 60




       Having considered the relevant evidence, the Court finds that there
 is a genuine factual dispute concerning whether Macauto infringes the

 asserted claims under the doctrine of equivalents. Although Mr. Parker

 and Dr. Malloy both apply the function-way-result test, their testimonies

 conflict as to the relevant “element” at issue in claims 22 and 37, as well

 as to the relevant function, the relevant way and the relevant result.

 Given the conflicts between Mr. Parker’s and Dr. Malloy’s testimonies on

 every aspect of the function-way-result test, as well as BOS’s argument

 that Dr. Malloy misapplies it, the Court finds that there is a genuine

 dispute concerning whether Macauto infringes the asserted claims under
 the doctrine of equivalents. Accordingly, if the Court’s prior conclusion

 regarding invalidity were incorrect, a jury would need to adjudicate the

 question of whether the Accused Product infringes the asserted claims

 under the doctrine of equivalents.
                              CONCLUSION
       For the reasons stated in this opinion and order, the Court finds the

 asserted claims of the ’659 Patent invalid. Consequently, Macauto’s

 motion for summary judgment is GRANTED and BOS’s motion for

 summary judgment is DENIED. If the ‘659 Patent were held to be valid,

 the Court nevertheless concludes that no reasonable jury could find for

 BOS on the issue of literal infringement: there is none. Macauto would

 thus also be entitled to summary judgment in its favor on the issue of

 literal infringement. But the Court also concludes that the record does


                                      59
Case 4:17-cv-10461-TGB-SDD ECF No. 83, PageID.3962 Filed 01/27/21 Page 60 of 60




 raise a genuine issue of fact as to whether the Accused Product infringes
 the ‘659 Patent under the doctrine of equivalents. Consequently, if the

 ‘659 Patent were not found to be invalid, a jury would need to decide the

 question of infringement under the doctrine of equivalents.

       Because the ‘659 Patent is invalid, however, the contentions

 regarding infringement are moot, and this case shall therefore be

 DISMISSED with PREJUDICE.

       SO ORDERED, this 27th day of January, 2021.



                                 s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                      60
